DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2021 has been entered.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Moxon.  (US 20150144742, AIRCRAFT).
Abele et al.  (US 20180327104, AIRCRAFT PROPULSION ASSEMBLY COMPRISING A FAN CONJOINTLY DRIVEN BY TWO ENGINES).
O'Flarity.  (US 10107500, Gas turbine engine with selective flow path).
Eickmann.  (US 4982914, Aircraft with a plurality of propellers, a pipe structure for thereon holdable wings, for vertical take off and landing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-8, 10 and 16-18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon in view of Abele.

Re claim 1    Referring to the figures and the Detailed Description, Moxon discloses: An aircraft comprising: a fuselage having a tail section (fig. 1); a second engine core coupled to the fuselage (4), the second engine core including a second fan collocated with the second engine core to provide thrust to the aircraft (5). 
However Moxon fails to teach as disclosed by Abele: a first engine core without a third fan collocated with the first engine core to provide thrust to the aircraft, the first engine core coupled to the fuselage via an external pylon (fig. 1, items 41, 2 and 21, without a third fan collocated with the first engine core); and a boundary layer ingestion (BLI) fan coupled to the tail section of the fuselage and coupled to the first engine core via a shaft (3 and 54).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Abele teachings of a first engine core without a third fan collocated with the first engine core to provide thrust to the aircraft, the first engine core coupled to the fuselage via an external pylon; and a boundary layer ingestion (BLI) fan coupled to the tail section of the fuselage and coupled to the engine core via a shaft into Moxon to increase the available thrust with significant reductions in aircraft fuel burn.
wherein the first engine core (Abele 41) and the second engine core (Moxon 4) are asymmetrically positioned relative to a longitudinal centerline of the fuselage (Abele 41 and Moxon 4 are asymmetrically positioned relative to a longitudinal centerline of the fuselage)

Re claim 2    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:  The aircraft of claim 1, wherein the first engine core is configured to generate power to rotate the shaft, and wherein the BLI fan is configured to provide thrust to the aircraft based on rotation of the shaft (Abele fig. 1 and ¶ 0048). 

Re claim 4    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:  The aircraft of claim 3, wherein the first engine core corresponds to a turboshaft engine (Able 41), and wherein the second engine core corresponds to a turbofan engine, a propfan engine, or a turboprop engine (Moxon 4).

 Re claim 5    Referring to the figures and the Detailed Description, Moxon, as modified above,  discloses: The aircraft of claim 1, further comprising a third engine core coupled to the fuselage, the third engine core including a fourth fan collocated with the third engine core to provide thrust to the aircraft (Moxon the other engine 4).

Re claim 6    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:  The aircraft of claim 1, further comprising a transmission configured to transfer power from the first engine core and the second engine core to the BLI fan (Abele 51, 52  and the shaft 112 of O'Flarity), wherein the shaft and the transmission are included in a BLI fan drive system (Abele 54, 51 and 3). 

Re claim 7    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:  The aircraft of claim 1, further comprising a second shaft coupled to the shaft via a gear system (O'Flarity 112 via Abele 51), the shaft coupled to the BLI fan and configured to receive power from the second shaft to rotate the BLI fan (Abele 54 and O'Flarity 112). 

Re claim 8    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:  The aircraft of claim 1, wherein the BLI fan includes an inlet configured to receive air from a boundary layer of the fuselage (Abele entrance of nacelle 31), and wherein the air from the boundary layer has a first speed that is less than a second speed of free stream air received by the first engine core (Abele the air from the boundary layer always slower than the speed of free stream air). 

Re claim 10    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses:   The aircraft of claim 1, further comprising at least one wing coupled to the fuselage (Abele ¶ 0003), wherein the first engine core is coupled to the fuselage aft of the at least one wing (the aft tailplane 2). 

Re claim 16    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses (Claim 16 is similar in scope to Claim 1; therefore, Claim 16 is rejected under the same rationale as Claim 1).


Re claim 17    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses: The aircraft of claim 16,wherein the second engine core is coupled to the tail section(Moxon 4, coupled to the tail section via the wing and the fuselage).

Re claim 18    Referring to the figures and the Detailed Description, Moxon, as modified above, discloses: The aircraft of claim 16, further comprising: a third engine core coupled externally to the fuselage and configured to drive a fourth fan collocated with the third engine core to provide thrust to the aircraft (Moxon the other engine 4, coupled to the fuselage via the wing).

Claim(s) 3 and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon in view of Abele and further in view of O'Flarity.

Re claims 3 and 19    Referring to the figures and the Detailed Description, Moxon, as modified above, fails to teach as disclosed by O'Flarity: wherein the second engine core is coupled to a BLI fan drive system to provide power to the BLI fan (fig. 3, items 102, 104 and 112 to be coupled to Abele 54).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the O'Flarity teachings of the second engine core is coupled to a BLI fan drive system to provide power to the BLI fan into Moxon, as modified above to increase the input power of the boundary layer ingestion (BLI) fan for more thrust.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon in view of Abele and further in view of Eickmann.

Re Claim 9      Referring to the figures and detailed description above, Moxon, as modified above, fails to teach as disclosed by Eickmann:   The aircraft of claim 1, further comprising a hydraulic drive system coupled to the shaft and to the BLI fan, the hydraulic drive system configured to transmit power from the shaft to the BLI fan (col. 1, l 54-57). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Eickmann teachings of a hydraulic drive system coupled to the shaft and to the BLI fan, the hydraulic drive system configured to transmit power from the shaft to the BLI fan into Moxon, as modified above, to replace the heavy mechanical drive system with a lighter hydraulic drive system to reduce weight.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642